Case 1:18-cv-11647-PKC Document 72 Filed 06/17/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Mattel, Inc.

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,

Plaintiff
V.

CIVIL ACTION No.
2013CHEAPBUY, et al., 18-cv-11647 (PKC)
Defendants

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)G) of the Federal Rules of Civil Procedure, Plaintiff Mattel,
Inc., (“Mattel” or “Plaintiff’), by their undersigned attorneys, hereby give notice of dismissal of
all claims against Defendant Shenzhen Meiya Display Co., Limited in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.
Case 1:18-cv-11647-PKC Document 72 Filed 06/17/19 Page 2 of 2

Dated: June 17, 2019

It is so ORDERED.

Signed at New York, NY on

Respectfully submitted,

BY:

__, 2019.

EPSTEIN NGEL LLP

—

/

 

i
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Mattel, Ine.

 

Judge P. Kevin Castel
United States District Judge
